DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, and 9-20 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 20200029318) in view of AKKARAKARAN et al (US 20180310333) and further in view of Lin et al (US 20190246385). 

As to claim 1 Guo discloses a  method of vehicle-to-everything (V2X) communication in New Radio (NR) (Guo Fig.32 ¶0282; Fig.37), comprising: receiving, by a processor of an apparatus implemented in a first user equipment (UE)- Transmitter UE(Guo 340 of Fig,3 ¶0091) , a first signaling from a network node of a wireless network, the first signaling configuring a set of sidelink resource within a resource pool for a sidelink between the first UE and a second UE- Receiver UE (Guo ¶0203-2nd sentence; Guo ¶0270- 1st sentence; 3212 and 3213 of Fig.32; ¶0283- 6th and last sentences-serving gNB send signaling to allocate sidelink resource for the transmitter UE 3202 in 3212; transmitter UE can transmit PSSCH and PSCCH in allocated resource as indicated by the serving gNB in 3213); transmitting, by the processor, a packet or transport block (TB) to the second UE on the sidelink using the configured first sidelink resource (Guo ¶0315- 1st sentence- transmitter UE 3702 has some packets to transmit to receiver UE 3703 through sidelink and thus transmitter UE 3702 needs some sidelink resource;¶0378- 2nd sentence) receiving, by the processor, a second signaling from the network node responsive to the second UE failing to decode the packet or TB, the second signaling configuring a second sidelink resource for the sidelink (Guo ¶0284- 4th sentence-serving gNB can send a second DCI to schedule a re-transmission on sidelink for the transmitter UE 3202 in 3216.); receiving, by the processor, scheduling-related information from the second UE via a sidelink control information (SCI) signaling or a medium access control (MAC) control element (CE) signaling Guo Fig. 30A, steps 3002-3003- SA/SCI is sent by the 2nd UE); and retransmitting, by the processor, the packet or TB to the second UE on the sidelink using the configured second sidelink resource (Guo ¶0284- last sentence-transmitter UE 3202 can re-transmit the PSSCH in the allocated sidelink resource). wherein the scheduling-related information comprises any, some or all of a preferred set of resources by the second UE, a non-preferred set of resources by the second UE, and an indication of a resource conflict(Guo Fig. 30A, steps 3002-3003-  ¶0270- ¶0271- SA/SCI is sent to the 2nd UE to identify  the data slots for reception); and wherein the receiving of the scheduling-related information comprises receiving the scheduling-related information either in response or not in response to a request message from the first UE to the second UE via another SCI signaling or another MAC-CE signaling  Fig. 32 step 3215-3217 ¶0284- sending a retransmission on a new resource or slot as indicated by the eNB  
Guo however is silent where the second signaling dynamically configures (DCI signaling comprising a dynamic grant) the second sidelink resource for the sidelink and for retransmission. However, in an analogous art AKKARAKARAN remedies this deficiency: (AKKARAKARAN ¶0105- last sentence; ¶0142- last sentence-Each DCI …contain a separate grant for the scheduled entity (e.g., a dynamic grant).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Guo with that of AKKARAKARAN for the purpose of including grant modification within a DCI signaling (AKKARAKARAN ¶0105- first sentence).
Guo and AKKARAKARAN however are silent where the first signaling semi-statically pre- configures the set of sidelink resources within the resource pool  and using the first sidelink resource selected by the first UE from the semi-statically pre-configured set of sidelink resources to transmit the packets. However, in an analogous art Lin remedies this deficiency: Lin ¶0077- 1st sentence- or to semi-statically configure (or have preconfigured) an advanced sidelink capable device with one or more secondary resource sub-pool(s) which can be utilized for data transmission; Lin, step 724 of Fig.6, ¶0135-TX UE 720 
makes selection of resources for data transmission; Lin ¶0137- TX UE 720 transmits ….. using the selected 
resources in the assigned mode 2 pool/sub-pool).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Guo and AKKARAKARAN with that of Lin for the purpose of avoiding congestion in resource pools (Lin ¶0077- 1st sentence).

As to claim 2 the combined teachings of Guo, AKKARAKARAN, and Lin disclose the method of Claim 1, wherein the first signaling comprises a radio resource control (RRC) signaling, and wherein the second signaling comprises a downlink control information (DCI) signaling (Guo ¶0198- 1st and 2nd sentences; ¶0201- 1st and 2nd sentences).

As to claim 3 the combined teachings of Guo, AKKARAKARAN, and Lin discloses the method of Claim 2, wherein the RRC signaling comprises a semi-persistent grant that configures sidelink resource allocation for the sidelink (Guo ¶0476- serving gNB can configure and signal a SPS (semi-persistent) sidelink resource allocation), and wherein the DCI signaling dynamically configures the second sidelink resource (AKKARAKARAN ¶00105- last sentence; ¶0142- last sentence-Each DCI …contain a separate grant for the scheduled entity (e.g., a dynamic grant).

As to claim 4 the combined teachings of Guo, AKKARAKARAN, and Lin disclose the method of Claim 1, wherein the first signaling comprises a first downlink control information (DCI) signaling, and wherein the second signaling comprises a second DCI signaling (Guo 3212 and 3216 of Fig.32 ¶0284- 3rd and 4th sentences-resource can be configured for the DCI sent by the serving gNB in 3212.  If the serving gNB receives NACK ….in sidelink in 3213, the serving gNB can send a second DCI).

As to claim 5 the combined teachings of Guo, AKKARAKARAN, and Lin disclose the method of Claim 4, wherein the first DCI signaling comprises a semi-persistent grant that configures sidelink resource allocation for the sidelink (Guo ¶0476- serving gNB can configure and signal a SPS (semi-persistent) sidelink resource allocation), and wherein the second DCI signaling dynamically configures the second sidelink resource (AKKARAKARAN ¶00105- last sentence; ¶0142- last sentence-Each DCI …contain a separate grant for the scheduled entity (e.g., a dynamic grant).

As to claim 6 the combined teachings of Guo, AKKARAKARAN, and Lin disclose the method of Claim 4, wherein the first DCI signaling comprises a dynamic grant that configures sidelink resource allocation for the sidelink to dynamically configure the first sidelink resource, and wherein the second DCI signaling dynamically configures the second sidelink resource (AKKARAKARAN ¶00105- last sentence; ¶0142- last sentence-Each DCI …contain a separate grant for the scheduled entity (e.g., a dynamic grant).

As to claim 7 the combined teachings of Guo, AKKARAKARAN, and Lin disclose the method of Claim 1, wherein the receiving of the second signaling from the network node comprises receiving the second signaling from the network node (Guo ¶0284- 4th sentence-serving gNB can send a second DCI to schedule a re-transmission on sidelink for the transmitter UE 3202 in 3216) responsive to: receiving, by the processor, a hybrid automatic repeat request negative acknowledgement (HARQ-NACK) from the second UE responsive to the second UE failing to decode the packet or TB;  and transmitting, by the processor, the HARQ-NACK to the network node (Guo ¶0350-transmitter UE 3902 can report the NACK to the serving gNB if the UE receives HARQ NACK from the receiver UE 3903- receiver UE being second UE; ¶0352- transmission failure..UE fails to decode).

As to claim 9 the combined teachings of Guo, AKKARAKARAN, and Lin disclose the method of Claim 8, wherein the scheduling-related information comprises a resource allocation grant (Guo ¶0523- UE further receives the DCI including the resource allocation information for a transmission via the sidelink and a grant for a set of resources).

As to claim 10 the combined teachings of Guo, AKKARAKARAN, and Lin disclose the method of Claim 8, wherein the scheduling-related information comprises one or more link adaptation parameters for the sidelink (Guo ¶0267- last two sentences- SCI including link adaptation).

As to claim 16 Guo discloses an apparatus implemented as a first user equipment (UE) - Transmitter UE (Guo 3202 of Fig.32 ¶0282; 3602 of Fig.37, comprising: a transceiver configured to wirelessly communicate with a second UE- Receiver UE and a network node of a wireless network- gNB (3201 of Fig.32 and 3701 of Fig.37); and a processor coupled to the communication device Guo 340 of Fig,3 ¶0091) and configured to perform operations comprising: receiving, via the transceiver (Guo 310 of Fig.3), a first signaling from a network node of a wireless network, the first signaling configuring a set of sidelink resource within a resource pool for a sidelink between the first UE and a second UE ((Guo ¶0203-2nd sentence; Guo ¶0270- 1st sentence 3212 and 3213 of Fig.32; ¶0283- 6th and last sentences-serving gNB send signaling to allocate sidelink resource for the transmitter UE 3202 in 3212; transmitter UE can transmit PSSCH and PSCCH in allocated resource as indicated by the serving gNB in 3213); transmitting, via the transceiver, a packet or transport block (TB) to the second UE on the sidelink using the configured first sidelink resource (Guo ¶0315- 1st sentence- transmitter UE 3702 has some packets to transmit to receiver UE 3703 through sidelink and thus transmitter UE 3702 needs some sidelink resource; ;¶0378- 2nd sentence); receiving, via the transceiver, a second signaling from the network node responsive to the second UE failing to decode the packet or TB, the second signaling configuring a second sidelink resource for the sidelink (Guo ¶0284- 4th sentence-serving gNB can send a second DCI to schedule a re-transmission on sidelink for the transmitter UE 3202 in 3216.); ; receiving, via the transceiver, scheduling-related information from the second UE via a sidelink control information (SCI) signaling or a medium access control (MAC) control element (CE) signaling Guo Fig. 30A, steps 3002-3003- SA/SCI is sent by the 2nd UE); and retransmitting, via the transceiver, the packet or TB to the second UE on the sidelink using the configured second sidelink resource (Guo ¶0284- last sentence-transmitter UE 3202 can re-transmit the PSSCH in the allocated sidelink resource).. wherein the scheduling-related information comprises any, some or all of a preferred set of resources by the second UE, a non-preferred set of resources by the second UE, and an indication of a resource conflict(Guo Fig. 30A, steps 3002-3003-  ¶0270- ¶0271- SA/SCI is sent to the 2nd UE to identify  the data slots for reception); and wherein the receiving of the scheduling-related information comprises receiving the scheduling-related information either in response or not in response to a request message from the first UE to the second UE via another SCI signaling or another MAC-CE signaling  Fig. 32 step 3215-3217 ¶0284- sending a retransmission on a new resource or slot as indicated by the eNB  
Guo however is silent where the second signaling dynamically configures (DCI signaling comprising a dynamic grant) the second sidelink resource for the sidelink and for the retransmission. However, in an analogous art AKKARAKARAN remedies this deficiency: (AKKARAKARAN ¶0105- last sentence; ¶0142- last sentence-Each DCI …contain a separate grant for the scheduled entity (e.g., a dynamic grant).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Guo with that of AKKARAKARAN for the purpose of including grant modification within a DCI signaling (AKKARAKARAN ¶0105- first sentence).
Guo and AKKARAKARAN however are silent where the first signaling semi-statically pre- configures the set of sidelink resources within the resource pool  and using the first sidelink resource selected by the first UE from the semi-statically pre-configured set of sidelink resources to transmit the packets. However, in an analogous art Lin remedies this deficiency: (Lin ¶0077- 1st sentence- or to semi-statically configure (or have preconfigured) an advanced sidelink capable device with one or more secondary resource sub-pool(s) which can be utilized for data transmission; Lin, step 724 of Fig.6, ¶0135-TX UE 720 makes selection of resources for data transmission; Lin ¶0137- TX UE 720 transmits ….. using the selected resources in the assigned mode 2 pool/sub-pool).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Guo and AKKARAKARAN with that of Lin for the purpose of avoiding congestion in resource pools (Lin ¶0077- 1st sentence).

As to claim 17 the combined teachings of Guo, AKKARAKARAN and Lin disclose the apparatus of Claim 16, wherein the first signaling comprises a radio resource control (RRC) signaling, wherein the second signaling comprises a downlink control information (DCI) signaling (Guo ¶0198- 1st and 2nd sentences; ¶0201- 1st and 2nd sentences) wherein the RRC signaling comprises a semi-persistent grant that configures sidelink resource allocation for the sidelink(Guo ¶0476- serving gNB can configure and signal a SPS (semi-persistent) sidelink resource allocation), and wherein the DCI signaling dynamically configures the second sidelink resource(AKKARAKARAN ¶00105- last sentence; ¶0142- last sentence-Each DCI …contain a separate grant for the scheduled entity (e.g., a dynamic grant).

As to claim 18 the combined teachings of Guo, AKKARAKARAN,  and Lin disclose the apparatus of Claim 16, wherein the first signaling comprises a first downlink control information (DCI) signaling, wherein the second signaling comprises a second DCI signaling (Guo ¶0284- 4th sentence-serving gNB can send a second DCI to schedule a re-transmission on sidelink for the transmitter UE 3202 in 3216.); , wherein the first DCI signaling comprises a semi-persistent grant that configures sidelink resource allocation for the sidelink (Guo ¶0476) and wherein the second DCI signaling dynamically configures the second sidelink resource(AKKARAKARAN ¶00105- last sentence; ¶0142- last sentence).

As to claim 19 the combined teachings of Guo, AKKARAKARAN, and Lin disclose the apparatus of Claim 16, wherein the first signaling comprises a first downlink control information (DCI) signaling, wherein the second signaling comprises a second DCI signaling(Guo ¶0284- 4th sentence-serving gNB can send a second DCI to schedule a re-transmission on sidelink for the transmitter UE 3202 in 3216.);  wherein the first DCI signaling comprises a dynamic grant that configures sidelink resource allocation for the sidelink to dynamically configure the first sidelink resource, and wherein the second DCI signaling dynamically configures the second sidelink resource(AKKARAKARAN ¶00105- last sentence; ¶0142- last sentence).

As to claim 20 the combined teachings of Guo, AKKARAKARAN, and Lin disclose the apparatus of Claim 16, wherein the scheduling-related information comprises a resource allocation grant (Guo ¶0523- UE further receives the DCI including the resource allocation information for a transmission via the sidelink and a grant for a set of resources.), one or more link adaptation parameters for the sidelink, or a combination thereof(Guo ¶0203- last sentence).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view Lin, and further in view of Hoang et al (20190306835). 

As to claim 11 Guo discloses a method of vehicle-to-everything (V2X) communication in New Radio (NR) (Guo Fig.32 ¶0282; Fig.37), comprising: receiving, by a processor of an apparatus implemented in a first user equipment (UE) (Guo 340 of Fig.3 ¶0091), a signaling from a network node of a wireless network, the signaling configuring a set of sidelink resource within a resource pool for a sidelink between the first UE and a second UE (Guo ¶0203-2nd sentence; Guo ¶0270- 1st sentence 3212 and 3213 of Fig.32; ¶0283- 6th and last sentences-serving gNB send signaling to allocate sidelink resource for the transmitter UE 3202 in 3212; transmitter UE can transmit PSSCH and PSCCH in allocated resource as indicated by the serving gNB in 3213); transmitting, by the processor, a packet or transport block (TB) to the second UE on the sidelink using the configured first sidelink resource (Guo ¶0315- 1st sentence- transmitter UE 3702 has some packets to transmit to receiver UE 3703 through sidelink and thus transmitter UE 3702 needs some sidelink resource; ;¶0378- 2nd sentence); receiving, by the processor, a hybrid automatic repeat request negative acknowledgement (HARQ-NACK) from the second UE responsive to the second UE failing to decode the packet or TB (Guo ¶0284- 4th sentence-serving gNB can send a second DCI to schedule a re-transmission on sidelink for the transmitter UE 3202 in 3216.); receiving, by the processor, scheduling-related information from the second UE via a sidelink control information (SCI) signaling or a medium access control (MAC) control element (CE) signaling Guo Fig. 30A, steps 3002-3003- SA/SCI is sent by the 2nd UE) and retransmitting, by the processor, the packet or TB to the second UE on the sidelink (Guo ¶0284- last sentence-transmitter UE 3202 can re-transmit the PSSCH in the allocated sidelink resource). wherein the scheduling-related information comprises any, some or all of a preferred set of resources by the second UE, a non-preferred set of resources by the second UE, and an indication of a resource conflict(Guo Fig. 30A, steps 3002-3003; ¶0270- ¶0271- SA/SCI is sent to the 2nd UE to identify  the data slots for reception); and wherein the receiving of the scheduling-related information comprises receiving the scheduling-related information either in response or not in response to a request message from the first UE to the second UE via another SCI signaling or another MAC-CE signaling  Fig. 32 step 3215-3217 ¶0284- sending a retransmission on a new resource or slot as indicated by the eNB.  
Guo however is silent where the first signaling semi-statically pre- configures the set of sidelink resources within the resource pool  and using the first sidelink resource selected by the first UE from the semi-statically pre-configured set of sidelink resources to transmit the packets. However, in an analogous art Lin remedies this deficiency: Lin ¶0077- 1st sentence- or to semi-statically configure (or have preconfigured) an advanced sidelink capable device with one or more secondary resource sub-pool(s) which can be utilized for data transmission; Lin, step 724 of Fig.6, ¶0135-TX UE 720 makes selection of resources for data transmission; Lin ¶0137- TX UE 720 transmits ….. using the selected resources in the assigned mode 2 pool/sub-pool). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Guo with that of Lin for the purpose of avoiding congestion in resource pools (Lin ¶0077- 1st sentence).
Guo and Lin however are silent in switching, by the processor, between a first mode of operation and a second mode of operation before a retransmission of the packet of TB to the second UE due to the NACK-ACK, wherein, in the first mode of operation, resource allocation for the sidelink is controlled by the network node, and wherein, in the second mode of operation, the resource allocation for the sidelink is preconfigured by the network node and autonomously controlled by the first UE. However, in an analogous art Hoang remedies this deficiency: (Hoang ¶0177- WTRU may determine to switch from the network-scheduled mode to the autonomous-scheduled mode if it receives feedback from a WTRU that requiring a retransmission for a packet…..feedback may be an ACK/NACK feedback(s) of the previous transmission ; ¶0181- 1st sentence- resource allocation reconfigured by network).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Guo and Lin with that of Hoang for the purpose of switching between scheduling modes (Hoang ¶0177- 2nd sentence).  

As to claim 12 the combined teachings of Guo, Lin and Hoang disclose the method of Claim 11, with the switching between the first mode of operation and the second mode of operation being a switch from the first mode to the second mode, further comprising: applying, by the processor, a configuration from the first mode of operation for the retransmission of the packet or TB when in the second mode of operation (Hoang ¶0177- 1st and 2nd sentence- WTRU may be configured to determine a scheduling mode… WTRU may determine to switch from the network-scheduled mode to the autonomous-scheduled mode); and performing, by the processor, the retransmission of the packet of TB to the second UE using a second sidelink resource configured by the configuration (Hoang ¶0177- 2nd sentence- retransmission for a packet).

As to claim 13 the combined teachings of Guo, Lin and Hoang disclose the method of Claim 12, with the configuration comprises a configuration for a plurality of parameters of the sidelink comprising a modulation coding scheme (MCS) (Guo ¶0203- last sentence), power control (Guo ¶0467- last sentence).

As to claim 14 the combined teachings of Guo, Lin and Hoang disclose the method of Claim 11, with the switching between the first mode of operation and the second mode of operation being a switch from the second mode to the first mode, further comprising: applying, by the processor, a configuration from the second mode of operation for the retransmission of the packet or TB when in the first mode of operation; and performing, by the processor, the retransmission of the packet of TB to the second UE using a second sidelink resource configured by the configuration (Hoang Fig.10 ¶0179- 1st sentence- WTRU operating in an autonomous-scheduled mode- second mode -5th sentence- WTRU may determine the availability of resources in the resource pool that are reserved for WTRUs operating in a network scheduling mode- first mode).

As to claim 15 the combined teachings of Guo, Lin and Hoang disclose the method of Claim 14, with the configuration comprises a configuration for a plurality of parameters of the sidelink comprising a modulation coding scheme (MCS) (Guo ¶0203- last sentence), power control (Guo ¶0467- last sentence).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462